DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-24, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budmiger (US 2017/016377 A1) in view of Budmiger (US 8,220,342 B2).
Regarding claims 15 and 27, Budmiger (US 2017/016377 A1, herein Budmiger ‘77 discloses a method for operating a magnetic-inductive flow meter (1) for measuring a flow rate or a volumetric flow of a medium in a measuring tube (2), the magnetic-inductive flow meter (1) comprising: a measuring tube (2) for guiding the medium (11); a magnet system having at least one coil system (6, 7) for generating C) is applied to the coil system (6, 7), and wherein during a measuring phase a measurement voltage (holding voltage) is applied to the coil system (during the delay phase control/evaluation unit 8 applies an overvoltage to coil arrangement 6, 7 and during the measuring phase, control/evaluation unit 8 applies a holding voltage to coil arrangement 6, 7; ¶ [0024]), a magnitude of the shot voltage (overvoltage) being greater than the magnitude of the measurement voltage (the overvoltage is greater than the holding voltage; fig. 3), wherein the magnetic field is substantially constant in sections during the measuring phase (after the coil current reaches the coil current end value, the magnetic field is constant; ¶ [0004]), wherein a measured value of the electrode voltage is used during the measuring phase to calculate the flow rate of the medium (voltage formed on measuring electrodes 4, 5 is proportional to the flow velocity of fluid 11 averaged over the cross-section of measuring tube 2; ¶ [0020]); measuring a coil current that flows through the coil system (¶ [0027]); M); adjust the actual time period from a beginning of the feeding phase (delay phase) until the limit value (IM) is reached (control/evaluation unit 8 can adjust the overvoltage and holding voltage values when a high measuring speed is required; ¶ [0029]); and generating the magnetic field during an Xth subsequent feeding phase (the magnetic field is generated for all subsequent feeding phases).
Regarding claims 16-24 and 26, Budmiger ’77 discloses wherein the measuring phase has a transition phase following the shot phase (delay phase), the magnetic field being variable during the transition phase (after the magnetic field polarity is reversed, and before the current has reached a maximum, the magnetic field is not constant which is a “transition phase”; ¶ [0004]); wherein the magnetic field of an adjacent feeding phase has an inverse polarity (¶ [0024]); wherein the measurement voltage (holding voltage) is adapted to the Xth subsequent feeding phase (when a high measuring speed is required, control/evaluation unit 8 adjusts the overvoltage and holding voltage for a subsequent feeding phase; ¶ [0029]); wherein the shot voltage (overvoltage UC) and/or the measurement voltage (holding voltage) is adapted to the next or one after the next feeding phase so that the following applies: X=1 or X=2 (the overvoltage and the holding voltage is adjusted at least for the next feeding phase, wherein X=1); wherein the shot voltage (overvoltage UC) and the measurement voltage (holding voltage) are regulated independently of one another (the overvoltage and holding voltages are controlled at separate periods of time by control/evaluation unit 8); wherein a difference of measured values of the electrode voltage or a difference of electrode voltages of the 
Budmiger ‘77 is silent on adjusting the shot voltage of a subsequent feeding phase based on the actual time period and a target time period.
Budmiger (US 8,220,342 B2), herein Budmiger ’42, teaches detecting an actual time period (actual current settling time) from a beginning of a feeding phase until a current limit value is reached (control/evaluation unit determines the actual current settling time needed to reach a stable measurement state; c. 1, ll. 50-53) and compares the actual time period (actual current settling time) and a target time period (desired settling time) in order to reduce a deviation of an actual time period (actual current settling time) of an Xth subsequent feeding phase from the target time period (desired settling time), wherein X is a natural number (the control/evaluation unit compares the actual settling time with a desired predetermined settling time; c. 1, ll. 53-55).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Budmiger ’77 with the detecting and consideration of the actual time period as taught in Budmiger ‘42, to monitor defects in the flow measurement device (Budmiger ’42, c. 1, l. 66 – c. 2, l. 19). As Budmiger ’77 discloses adjust the overvoltage based on a desired measuring speed (¶ [0029]), and Budmiger ’42 teaches comparing the actual time period with the desired time period, the apparatus resulting from the combination would adapt the overvoltage of the Xth subsequent feeding phase as a function of both the actual time period and target time period, in order to reduce a deviation of an actual time period of the Xth Shot Z+X|=| UShot Z *(tTat Z/tSoll)^y1|, y1ɜ(0.3]. Similarly, one of ordinary skill would have known the benefits of adjusting the overvoltage based on the mean value of previous actual time periods, to provide a more accurate adjustment, such as in the formula:  |UShot Z+X|=| UShot Z *(tM/tSoll)^y1|, y1ɜ(0.3], wherein tM is a mean value of actual time periods of previous feeding phases and the actual time period tTat Z.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budmiger (US 2017/016377 A1) in view of Budmiger (US 8,220,342 B2), and further, in view of Kaiho et al. (JP 03-205513 A).
Regarding claim 28, Budmiger ’77 in view of Budmiger ’42 disclose the invention as set forth above.
Budmiger ’77 and Budmiger ’42 are silent on a magnetic field return.
Kaiho et al., herein Kaiho, teaches and electromagnetic flow meter wherein a magnet system comprises at least one field return (2) which is designed to guide a magnetic field outside a measuring tube (6) between the measuring tube side opposite a coil system (3a, 3b) and the coil system (core 2 forms a return circuit for the magnetic field; Abstract, Constitution).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Budmiger ’77 in view of Budmiger ’42 with the .
Allowable Subject Matter
Claims 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose or suggest “wherein only actual durations of previous feeding phases having a same polarity of the magnetic field are taken into account in the calculation of the mean value tM” in combination with the remaining claim elements as recited in claims 25.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIKA J VILLALUNA/Primary Examiner, Art Unit 2852